Exhibit 10.1

 

AMENDMENT NO. 1
TO REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

THIS AMENDMENT NO. 1 TO REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Amendment”) is made and entered into as of August 6, 2015, by and among DAKOTA
PLAINS TRANSLOADING, LLC, a Minnesota limited liability company (“Dakota
Transloading”), DAKOTA PLAINS SAND, LLC, a Minnesota limited liability company
(“Dakota Sand”), DAKOTA PLAINS MARKETING, LLC, a Minnesota limited liability
company (“Dakota Marketing” and, together with Dakota Transloading and Dakota
Sand, collectively, the “Borrowers”), DAKOTA PLAINS HOLDINGS, INC., a Nevada
corporation (“Holdings”), the Lenders party hereto and SUNTRUST BANK, in its
capacity as Administrative Agent for the Lenders (the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, Holdings, the several banks and other financial
institutions and lenders from time to time party thereto (collectively, the
“Lenders”) and the Administrative Agent are parties to that certain Revolving
Credit and Term Loan Agreement, dated as of December 5, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement), pursuant to which
the Lenders have made certain financial accommodations available to the
Borrowers; and

WHEREAS, the Borrowers, Holdings, the Lenders and the Administrative Agent have
agreed to amend certain provisions of the Credit Agreement;

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrowers, Holdings, the Lenders and the
Administrative Agent agree as follows:

 

1.                 Amendments.  Section 1.1 of the Credit Agreement is hereby
amended by amending and restating the following definition in its entirety to
read as follows:

“Continuing Director” shall mean, with respect to any period, any individuals
(A) who were members of the board of directors or other equivalent governing
body of Holdings on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and (B)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

2.                  Conditions to Effectiveness of this
Amendment.  Notwithstanding any other provision of this Amendment and without
affecting in any manner the rights of the Lenders hereunder, it is understood
and agreed that this Amendment shall not become effective, and the Borrowers
shall have no rights under this Amendment, until the Administrative Agent shall
have received executed counterparts to this Amendment from the Borrowers,
Holdings and the Lenders.

 

3.                  Representations and Warranties.  To induce the Lenders and
the Administrative Agent to enter into this Amendment, each Loan Party hereby
represents and warrants to the Lenders and the Administrative Agent:

 

   

 

 

(a)                 Each Loan Party and each of its Subsidiaries (i) is duly
organized, validly existing and in good standing as a corporation, partnership
or limited liability company under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified would not reasonably be expected to result in
a Material Adverse Effect.

 

(b)                 The execution, delivery and performance by each Loan Party
of this Amendment and the other Loan Documents to which it is a party are within
such Loan Party’s organizational powers and have been duly authorized by all
necessary organizational, and, if required, shareholder, partner or member,
action.

 

(c)                 The execution, delivery and performance by each Loan Party
of this Amendment and the other Loan Documents to which it is a party (i) do not
require any consent or approval of, registration or filing with, or any action
by, any Governmental Authority, except those as have been obtained or made and
are in full force and effect, (ii) will not violate any Requirements of Law
applicable to such Loan Party or any of its Subsidiaries or any judgment, order
or ruling of any Governmental Authority, (iii) will not violate or result in a
default under any indenture, material agreement or other material instrument
binding on such Loan Party or any of its Subsidiaries or any of its assets or
give rise to a right thereunder to require any payment to be made by such Loan
Party or any of its Subsidiaries and (iv) will not result in the creation or
imposition of any Lien on any asset of such Loan Party or any of its
Subsidiaries, except Liens (if any) created under the Loan Documents.

 

(d)                 This Amendment has been duly executed and delivered for the
benefit of or on behalf of each Loan Party and constitutes a legal, valid and
binding obligation of each Loan Party, enforceable against such Loan Party in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights and remedies in general.

 

(e)                 After giving effect to this Amendment, the representations
and warranties contained in the Credit Agreement and the other Loan Documents
are true and correct in all material respects (other than those representations
and warranties that are expressly qualified by a Material Adverse Effect or
other materiality, in which case such representations and warranties shall be
true and correct in all respects), and no Default or Event of Default has
occurred and is continuing as of the date hereof.

 

4.                  Reaffirmations and Acknowledgments.

 

(a)                 Reaffirmation of Guaranty.  Each Guarantor consents to the
execution and delivery by the Borrowers of this Amendment and jointly and
severally ratifies and confirms the terms of the Guaranty and Security Agreement
with respect to the indebtedness now or hereafter outstanding under the Credit
Agreement as amended hereby and all promissory notes issued thereunder. Each
Guarantor acknowledges that, notwithstanding anything to the contrary contained
herein or in any other document evidencing any indebtedness of any Borrower to
the Lenders or any other obligation of any Borrower, or any actions now or
hereafter taken by the Lenders with respect to any obligation of any Borrower,
the Guaranty and Security Agreement (i) is and shall continue to be a primary
obligation of such Guarantor, (ii) is and shall continue to be an absolute,
unconditional, joint and several, continuing and irrevocable guaranty of
payment, and (iii) is and shall continue to be in full force and effect in
accordance with its terms. Nothing contained herein to the contrary shall
release, discharge, modify, change or affect the original liability of the
Guarantors under the Guaranty and Security Agreement.

 

2 

 

 

(b)                 Acknowledgment of Perfection of Security Interest.  Each
Loan Party hereby acknowledges that, as of the date hereof, the security
interests and liens granted to the Administrative Agent and the Lenders under
the Credit Agreement and the other Loan Documents (i) are in full force and
effect, (ii) assuming that the Administrative Agent has taken such actions as
set forth in the Collateral Documents, are properly perfected and (iii) are
enforceable in accordance with the terms of the Credit Agreement and the other
Loan Documents.

 

5.                  Effect of Amendment.  Except as set forth expressly herein,
all terms of the Credit Agreement, as amended hereby, and the other Loan
Documents shall be and remain in full force and effect and shall constitute the
legal, valid, binding and enforceable obligations of each Borrower to the
Lenders and the Administrative Agent. The execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
the Lenders under the Credit Agreement, nor constitute a waiver of any provision
of the Credit Agreement. This Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement.

 

6.                  Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of New York and all
applicable federal laws of the United States of America.

 

7.                  No Novation.  This Amendment is not intended by the parties
to be, and shall not be construed to be, a novation of the Credit Agreement or
an accord and satisfaction in regard thereto.

 

8.                  Costs and Expenses.  Notwithstanding anything to the
contrary in the Credit Agreement or the other Loan Documents, the Borrowers
shall not be required to pay any costs and expenses of the Administrative Agent
in connection with the preparation, execution and delivery of this Amendment.

 

9.                  Counterparts.  This Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, each of which
shall be deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.

 

10.              Binding Nature.  This Amendment shall be binding upon and inure
to the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

 

11.              Entire Understanding.  This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.

 

 

 

3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  DAKOTA PLAINS TRANSLOADING, LLC               By:   /s/ Gabriel G. Claypool  
Name:   Gabriel G. Claypool   Title: Transloading Manager               DAKOTA
PLAINS SAND, LLC               By: /s/ Gabriel G. Claypool   Name: Gabriel G.
Claypool   Title: Transloading Manager               DAKOTA PLAINS MARKETING,
LLC               By: /s/ Gabriel G. Claypool   Name: Gabriel G. Claypool  
Title: Marketing Manager               DAKOTA PLAINS HOLDINGS, INC.            
  By: /s/ Gabriel G. Claypool   Name: Gabriel G. Claypool   Title: President and
Chief Operating Officer

 

 

 

 

 

Signature Page to
Amendment No. 1

 

 

 

 

  SUNTRUST BANK,   as the Administrative Agent and as a Lender               By:
/s/ Scott Mackey   Name: Scott Mackey   Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to
Amendment No. 1

 

 



